                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DEBORAH SINGLETON,

                Plaintiff,

   v.                                                           Case No.: 2:18-cv-969
                                                                JUDGE GEORGE C. SMITH
                                                                Magistrate Judge Deavers

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                Defendant.

                                               ORDER

        This matter is before the Court on the Joint Motion for an Award of Attorney’s Fees Pursuant

to the Equal Access to Justice Act (Doc. 23). The parties jointly stipulate that Plaintiff is hereby

awarded $4,400.00 in full satisfaction and settlement of any and all claims for attorney fees,

expenses, and costs that Plaintiff may have under the Equal Access to Justice Act, 28 U.S.C. §2412.

        Prior to Plaintiff filing an EAJA petition, the parties jointly reached a resolution to settle

EAJA fees in this case. The parties’ Stipulation represents a compromise on disputed positions and

is not intended to set precedent for, or a representation of, any specific hourly rate or total number

of hours.

        Any fees paid belong to Plaintiff and can be offset to satisfy pre-existing debt that Plaintiff

owes the United States under Astrue v. Ratliff, 560 U.S. 586 (2010). After the Court enters this

award, if counsel for the parties can verify that Plaintiff owes no pre-existing debt subject to offset,

the Defendant agrees to direct that the award be made payable to Plaintiff’s attorney pursuant to the

EAJA assignment duly signed by Plaintiff and counsel.
The Clerk of this Court shall terminate Document 23 and this matter shall remain closed.

       IT IS SO ORDERED.

                                             /s/ George C. Smith
                                             GEORGE C. SMITH, JUDGE
                                             UNITED STATES DISTRICT COURT




                                       -2-
